Sam Robinson, Associate Justice, dissenting. The majority are holding that the neglect of the insurance company to file its answer within the 20 day period is not excusable. As authority for the view expressed there are cited the cases of Walden v. Metzler, 227 Ark. 782, 301 S. W. 2d 439 and Pyle v. Amsler, 227 Ark. 785, 301 S. W. 2d 441. Both of those cases were based squarely on Act 49 of 1955, which had no clause authorizing the trial court to set aside a default judgment for excusable neglect of the defendant in filing an appearance. Both the Metzler and the Pyle case were decided April 29,1957, which was prior to the time Act 53 of 1957 went into effect. The Act had no emergency clause, and it is this Act, Act 53 of 1957, that gives the trial court the authority to set aside a default judgment rendered by reason of defendant’s failure to answer in proper time. It is pretty clear to me that the defendant’s failure to answer within 20 days was due to the death of Mr. L. L. Brickhouse, who had represented the defendant insurance company for many years prior to his death, which occurred about eight months before this suit was filed. Seemingly the appellant did not know of Mr. Brickhouse’s death because he was still listed with the Insurance Commissioner as agent for service for appellant. When the deputy sheriff attempted to serve summons on the Insurance Commissioner, he was told that Mr. Brickhouse was the duly authorized agent for service, so evidently neither did the Insurance Department know of Mr. Brickhouse’s death. Appellant cites cases to the effect that a default judgment cannot be set aside where the failure to answer is due to negligence of the defendant. Those cases were decided prior to the adoption of Act 53 of 1957, which makes excusable neglect a ground for setting aside a default judgment rendered because an appearance has not been filed within the time provided by the Act. Here, undoubtedly there was neglect on the part of appellant, but in my opinion it was excusable neglect resulting from the death of Mr. Brickhouse, who according to the record represented the insurance company as agent for service and as its attorney for many years. It appears from the record that this is the first case against the insurance company since the death of Mr. Brickhouse, and there is no doubt in my mind that but for his death the answer would have been filed in proper time. When they were employed, present counsel took immediate steps to protect their client’s interests, but the 20 days had expired. There was no great delay causing the appellant any inconvenience. The suit was filed February 19th and a default judgment was taken just 24 days later, only four days after the 20 day period expired. Certainly no dilatory tactics were employed by the appellant. In my opinion the trial court abused its discretion in not setting aside the default judgment. I therefore dissent.